      Case 2:18-cv-00996-JCH-KRS Document 12 Filed 01/21/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


GLORIA TANKESLY, as personal representative
Of JAMES TANKESLY, deceased.

       Plaintiff,
                                                             Case No. 2:18-cv-00996 SMV/KRS
v.


J.C. PENNEY CORPORATION, INC.

       Defendant.


                                CERTIFICATE OF SERVICE

        COMES NOW, Plaintiff Donna Christopher, and hereby certifies that the original of
Plaintiff’s Rule 26 Initial Disclosures, along with a true and correct copy of this Certificate were
emailed to defendant’s attorney, Nathan Mann and Harriett Hickman at hhickman@gcmlegal.com
and nmann@gcmlegal.com.




                                              Respectfully submitted,



                                              By:/s/ Samuel I. Kane
                                                 Samuel I. Kane
                                                 Law Office of Sam Kane
                                                 sam_kane@yahoo.com
                                                 1018 E. Amador Ave.
                                                 Las Cruces, NM 88001
                                                 (575) 526-5263
                                                 Attorney for Plaintiff




                                CERTIFICATE OF SERVICE


                                                                                        Page 1 of 2
      Case 2:18-cv-00996-JCH-KRS Document 12 Filed 01/21/19 Page 2 of 2



        I HEREBY CERTIFY that on the 25th day of June, 2018, the foregoing was electronically
filed through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Megan Muirhead and Jennifer Kittleson
P.O. Box 2168
Albuquerque, New Mexico 87103
505-848-1800
Attorney for Defendant




/s/ Samuel I. Kane
Samuel I. Kane, Esq.




                                                                                   Page 2 of 2
